RENDERED: SEPTEMBER 28, 2017
                       .                                 TO BE PUBLISHED .

               ~uprtmt Qfourt nf 1itttF~~ [L
                               2017-SC-000297-KB          .                  .

                                                              [Q)~lr~10(1~(11u,~rllJ;w.,,,,rx:_.
 KENTUCKY BAR ASSOCIATION                                             - ·        MOVANT . ·



 V.                            IN SUPREME COURT



 ALAN RICHARD STEWART .                                                     RESPONDENT.



                              OPINION AND ORDER
                                        .                         -

      On April 26, 201 7, the Wisconsin Supr~me Court suspended .Alan .

Richard Stewart for nine months.I Thereafter, the KBA fl.led a petition with

this Court asking that we impose reciprocal· discipline pursuant to SCR ·

. 3.435(4). We ordered Stewart to show cause why we should not impose such

discipline and. he failed to respond. Because Stewart failed to show cause ~s to ·

why we should .not impose reciprocal discipline, this Court hereby suspends

him from the practice of law for nine months, as consistent with the order of

. the .Wisconsin Supreme Court.




           .     .

  .   1Stewart was adniitted ·to the practice of law in the Commonwealth of Kentucky .
on May 21, ·1993. His bar roster address is 46 Brentwood Lane, Appleton, Wisconsin,
54915, and his KBA number is 84734.                           ·               ·
1




                                       I. BACKGROUND
           Stewart represented clients in tyvo separate patent applications. The

    clients paid Stewart advanced fees, for a combined amount in excess of

    $12,000, but Stewart failed to draft the applications or perform ab.y other

    meaningful work. Stewart did not respond to his clients' attempts to contact

    him and he failed to keep them reasonably informed about the status of their

    cases. Stewart did not refund the fees his clients had advanced to him, and

    did not return his clients product sample and papers even after the clients

    requested their return. · Stewart failed to respond to the ensuing bar

    complaints or to additional requests for information.

          The Wisconsin Supreme Court order indicates that Stewart admitted to

    violating Wisconsin's equivalent of Kentucky's SCR 3.130-1.3 for failing to act

    with reasonable diligence and promptness in representing his clients; -1.4(a)(3)

    and (4) for failing to keep his client reasonably informed about the status of his

    case .and failing to promptly comply with reasonable     r~quests   for inforination;   ~

    l.S(a) for charging unr~asonable .fees; -l.16(d) for failing   to return unearned
                 -
    fees and failing to surrender clients' property; -8.4(c) for engaging in conduct

    involving dishonesty, fraud, deceit, or misrepresentation; and -8. l(b) for failing

    to cooperate in the investigation of his ethical violations ..

                                         II. ANALYSIS

         · If an attorney licensed to practice law in this Commonwealth receives

    disdpline in another jurisdiction, SCR 3.435(4) generally requires· this Court to

    impose identical discipline. Furthermore, SCR 3.435(4)(c) requires this Court

                                              2
to recognize that "[i]n all other respects" a final adjudication of misconduct in

.another jurisdiction establishes conclusively the same misconduCt for purposes

of a disdplinary proceeding in Kentucky. Pursuant. to SCR 3 ..435(4), we impose

reciprocal discipline as Stewart failed.to prove "by substantial evidence: (a) a

lack of jµrisdiction or fraud in the [Wiscon_sin] disciplinary proceeding, or (b)

that misconduct established warrants substantially different discipline in this

State."

                                      III. ORDER
                                              J
        Having failed to timely show sufficient cause, it is hereby ORDERED as
    '
follows:

           1. Stewart is hereby suspended from the practice of law in Kentucky

              for a period of nine months, effective immediately from the· date of

              entry of this Order;

           2. Pursuant to SCR 3.450, Stewart is directed to pay the costs

              associated with this proceeding, if any, for which execution may

              issue from this Court upon finalitjr of.this Opinion and Order; and

           3. Pursuant to SCR 3.390, Stewart shall, within ten days from the

             entry of this Opinion and Order., notify all Kentucky clients, in

             writing, of his inability to represent them; notify, in writing, all

             Kentucky courts in which he has matters pending of his

             suspension from the practice of law; and furnish copies of all

             letters of notice to the Office of Bar Counsel of the KBA.



                                          3
     - Furthermore, to. the extent possible, Stewart shall immediately

     · cancel and cease any advertising activities in which he is engaged.

All sitting. All concur.

ENTERE.D: September 28, .2017.




                                 4